                  Case 7:19-cr-00773-KMK Document 46 Filed 03/03/20 Page 1 of 1
                                                                            Louis V. Fasulo, Esq.- NY & NJ
                                                                            Samuel M . Braverman, Esq.- NY & NJ
                                                                            Charles Di Maggio, Esq.- NY & CO

                                                                            www.FBDMLaw.com
                                                                            SBraverlaw@fbdmlaw .com




FASULO B R AVE R MAN & DI MAGGIO , LLP                                       .,   ..,.. l   i \ .,,

   ATTORNEYS AT LAW
                                                            March 3, 2020
     Hon. Kenneth M. Karas
     United States District Court for the
     Southern District of New York
     300 Quarropas Street
     White Plains, New York

      Re:    United States v. Robert Ciervo
             Case No.: 19 Cr. 773 (KMK)

      Dear Judge Karas,

             I was assigned, pursuant to the Criminal Justice Act, to represent Robert Ciervo in the above
      matter. On October 8, 2019, Magistrate Judge Lisa Margaret Smith issued a bond for Mr. Ciervo,
      which ordered him released to an inpatient drug treatment program. He is currently at the Discovery
      Institute in Marlboro, NJ and we anticipate his time in the program will end soon. In preparation for
      his release, and at Pre-Trial's suggestion, a bail hearing has been scheduled before Judge Smith for this
      Thursday, March 5.
               The Government has confirmed that the US Marshalls will not transport the client from the
      treatment program to Court this Thursday. Therefore, we ask for a modification of Mr. Ciervo's bai' . / J
      conditions to allow his mother Donnamarie Ciervo to drive Robert Ciervo out of the inpatient
      program and to Southen District Court so that he may attend the bail hearing this Thursday, March .
      As the Court was previously made aware, Mrs. Ciervo was originally authorized by Judge Smith to
      drive Mr. Ciervo from the Court to the inpatient drug treatment program, and understands that she is
      not to make any unnecessary stops as she is solely authorized to transport him to the District Court.
               The Government has been notified of this request but has not provided their position yet.
      However, despite their concerns regarding the transport, they have previously had no objection.

                                                            Respectfully submitted,                    l,~JJ_
                                                            s/ Sam Braverman
                                                            Samuel M. Braverman, Es
      Cc.    Cynthia Diaco, Pre-Trial - SDNY
             Kathleen Cullen, Pre-Trial - New Jersey
             Lindsey Keenan, AUSA
             Hon. Mag. Judge Lisa Margaret Smith
  225 Broadway, Suite 715                   505 Eighth Avenue, Suite 300                                Post Office Box 127
  N,w Yvrl\, New York 10007                 New York, New York 10018                             Tenafly, New Jersey 07670
  Tel (212) 566-6213                             Tel (212) 967-0352                                      T@l (101) §69-1395
  Fax (212) 566-8165                             Fax (201) 596-2724                                     Fax (201) 596-2724
